Title: Lucy Ludwell Paradise to Abigail Adams, 3 June 1789
From: Paradise, Lucy Ludwell
To: Adams, Abigail


        
          Wednesday June the 3d. 1789
          My Dear Madam—
        
        Since my return to England, I have been told of the great Civilities you were pleased to Shew to My Dear Deceased Child. I return you a thousand thanks for it and I wish it may ever be in my power to shew you what I feel upon the occasion. As it was not the fault of any Person, but the Will of God, I endeavour to receive it with all the resignation I am able— I hope that you, and all your amiable family, enjoy the Blessings of health, happiness, and prosperity, in as high a degree, as I know they Merit. I beg you will have the goodness to present my best Compliments to them.
        I have the honour to Congratulate you and your Family upon the appointment of Mr. Adams to be our Vice President to our Newly Established Federal Constitution. God Grant that it may be productive of every good to our Country: and I make not be least doubt of it, since we are happy to have the Wisest and best of Gentlemen to Govern Us. We are a Great Nation and with good Laws to make People Industrious and oblige them to pay their debts; We shall be the First Country in the World. Our Friend Mr. Jefferson talks of returning to America soon, pray My Dear Madam send him back to Paris as soon as you can. He is a Most excellent Man. I am under the Greatest of obligations to him, and My Dear Friend Dr. Bancroft. Indeed, I do not know what I should have done in my afflictions since My return to Europe, had not Providence been graciously pleased to raise up these two excellent Gentlemen to assist Me.
        Mr. Trumbulle has just finished a Picture that does him great Credit. I always rejoice when our Country Men excels the Europeans. Mr. Freine often talks to me about the Civilities he received from his Excellency Mr. Adams he desired Me to present his Compliments to you Mr. Adams and all your amiable family. He is a most excellent good Man, and I wish if his Court sent a Minister to America they would send him, you know him so well, I need to say No more about him. Be pleased to make my best Compliments to his Excellency General and Mrs. Washington to General and Mrs. Knox—and family, to Sr. John and Lady Temple, to Mr and Mrs. Jay, Mr and Mrs Kemble Cyrus Griffin, and the Foreign Ministers and their Families, and to My Dear and old Friend Dr Franklin and his truly good Daughter and all her family. I hope to be honoured by the return of the packet with a Letter from you—
        Dear Madam / I have the Honour to be / Your Most Obliged / Humble Servt.
        Lucy Paradise
        P. S It is reported the Dauphen of Frençe is Dead
          I am fixed in London until May Next In Margaret Street No. 45 Cavendish Square London
        
      